Name: 77/156/EEC: Council Decision of 14 February 1977 adjusting the amounts made available to the European Development Fund (1975) for the ACP States on the one hand, and for the overseas countries and territories and the French overseas departments on the other
 Type: Decision
 Subject Matter: monetary relations;  overseas countries and territories;  cooperation policy;  European construction;  economic geography
 Date Published: 1977-02-18

 Avis juridique important|31977D015677/156/EEC: Council Decision of 14 February 1977 adjusting the amounts made available to the European Development Fund (1975) for the ACP States on the one hand, and for the overseas countries and territories and the French overseas departments on the other Official Journal L 046 , 18/02/1977 P. 0017 - 0017 Finnish special edition: Chapter 11 Volume 3 P. 0063 Swedish special edition: Chapter 11 Volume 3 P. 0063 COUNCIL DECISION of 14 February 1977 adjusting the amounts made available to the European Development Fund (1975) for the ACP States on the one hand, and for the overseas countries and territories and the French overseas departments on the other (77/156/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Internal Agreement on the financing and administration of Community aid (1) signed on 11 July 1975, hereinafter called the "Internal Agreement", and in particular Article 1 (4) thereof, Having regard to the proposal from the Commission, Whereas the Republic of Surinam, the Republic of the Seychelles and the Comoro State, which are former overseas countries and territories associated with the Community by virtue of Decision 76/568/EEC (2), having become independent, requested to accede to the Convention of LomÃ © pursuant to Article 89 thereof ; whereas the ACP-EEC Council of Ministers approved these requests at its first meeting ; whereas these States deposited their instruments of accession with the General Secretariat of the Council and thus acceded to the ACP-EEC Convention of LomÃ © on 16 July, 27 August and 13 September 1976 respectively; Whereas, therefore, in accordance with Article 1 (4) of the Internal Agreement, the amounts provided for the overseas countries and territories in Article 1 (3) (b) of the said Internal Agreement should be reduced and those provided for the ACP States in subparagraph (a) of that paragraph correspondingly increased, HAS DECIDED AS FOLLOWS: Article 1 The text of Article 1 (3) (a) and (b) of the Internal Agreement shall be replaced by the following text: >PIC FILE= "T0010510"> Article 2 This Decision shall enter into force on 16 July 1976. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 14 February 1977. For the Council The President J. SILKIN (1)OJ No L 25, 30.1.1976, p. 168. (2)OJ No L 176, 1.7.1976, p. 8.